DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Comments
Applicant’s arguments, see page 6, filed July 25, 2022 with respect to Claims 1, 7, 9, and 12 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 12-19 has been withdrawn. 
Applicant’s arguments, see page 6, filed July 25, 2022 with respect to Claims 1-5, 7-14, and 16-20 have been fully considered and are persuasive.  The Non-Statutory Double Patenting rejection of Claims 1-5, 7-14, and 16-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach apparatuses and methods for handling piece goods that includes the combination of,  inter alia:
at least one manipulator for moving piece goods;
at least two parallel transport conveyors that move piece goods to a seizing range of the manipulator;
at least two parallel and horizontal  conveyors that are located adjacent each other and in the seizing range for moving the piece goods within the seizing range, each of these horizontal seizing-range conveyors being individually controllable; and
at least one detector that obtains the space coordinates, position data, or contour data of the piece goods;  
wherein 
the number of the horizontal seizing-range conveyors corresponds to the number of transport conveyors; and
the two transport conveyors and the two horizontal seizing-range conveyors are controlled or calibrated based on the space coordinates, position data, or contour data of the piece goods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652